                                  1                             UNITED STATES DISTRICT COURT
                                  2                            CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4                                                                    OCT 4, 2019

                                  5                                                                       BH
                                         Shirley Lindsay,
                                  6                     Plaintiff,             2:19-cv-01166-VAP-GJSx
                                  7                     v.
                                                                                            JUDGMENT
                                  8      Carolyn K. Mulne et al,
                                  9                           Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Dismissing Defendant Mulne for Failure to
                                 13   Serve, IT IS ORDERED AND ADJUDGED that Plaintiff’s Complaint is
                                 14   DISMISSED WITHOUT PREJUDICE as to Carolyn J. Mulne. The Court
                                 15   orders that such judgment be entered.
                                 16
                                 17         IT IS SO ORDERED.
                                 18
                                 19      Dated:     10/4/19
                                 20                                                   Virginia A. Phillips
                                                                               Chief United States District Judge
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                           1
